March 26, 1930. The opinion of the Court was delivered by
The motion of the defendants for a supersedeas of the order of his Honor, Judge Mauldin, granting an injunctionpendente lite against the defendants, the appeal from the order of his Honor, Judge Mauldin, refusing to grant a similar order against the plaintiff, the motion of the defendants for a similar order by this Court against the plaintiff, and the appeal from the order of his Honor, Judge Mauldin, granting an injunction pendente lite against the *Page 426 
defendants, are disposed of by the opinion of this Court,mutatis mutandis, filed herewith in the case of PiedmontPress Association et al. v. Record Publishing Co., et al.
(S.C.), 152 S.E., 721.
The motions of the defendants are dismissed and the order of his Honor, Judge Mauldin, granting an injunctionpendente lite against the defendants is affirmed and continued in effect without prejudice of course to a final decision of the controversy upon the merits.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.